          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 1 of 31 PageID #:1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


ClearOne, Inc.,                                         Case Number 19-cv-2421

           Plaintiff,                                   Jury Trial Demanded
vs.

Shure Incorporated,

           Defendant.


             COMPLAINT FOR PATENT INFRINGEMENT AND TRADE SECRET
                              MISAPPROPRIATION

           Plaintiff ClearOne, Inc. (“ClearOne”) files this Complaint against Defendant Shure

Incorporated (“Shure”), and alleges as follows:

                                          INTRODUCTION

           1.      ClearOne brings this action to stop Shure from its predatory actions against

ClearOne, including wrongful and willful infringement of ClearOne’s market-leading, patented

audio conferencing technologies and intentional misappropriation of ClearOne’s valuable trade

secrets related to its products.1

           2.      Despite being a small public company, ClearOne had grown into the global

market leader in the installed audio conferencing market and a leading provider of premium

audio conferencing systems and other related products for audio, video, and web conferencing

applications. As a market leader, ClearOne is focused on developing cutting-edge conferencing

and collaboration products. Through decades of innovation, investment, and effort by



1
 Pursuant to Shure’s objection to public disclosure of internal Shure documents and related
material, ClearOne has redacted references to specific evidence of Shure’s trade secret
misappropriation from the public version of this Complaint.

                                                     -1-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 2 of 31 PageID #:2



ClearOne’s inventors and engineers, ClearOne has developed industry-leading products and a

portfolio of approximately 100 issued patents and pending patent applications.

           3.    No later than 2010, ClearOne inventors conceived and developed a beamforming

microphone conferencing system that was designed to replace up to a dozen individual

microphones with a compact beamforming microphone array that could be placed overhead or

otherwise out of the way and yet have superior audio quality and clarity. Over the next several

years, ClearOne developed this beamforming microphone conferencing system and also

conceived and developed other inventions involving related technology. In 2012, ClearOne was

first to market with this beamforming audio conferencing technology – the Beamforming

Microphone Array (“BMA”) audio conferencing system – which combined beamforming with

acoustic echo cancellation and adaptive steering or smart beam selection to provide superior

audio performance and clarity.




           4.    To protect its industry-leading technology, ClearOne filed provisional and utility

patent applications, including United States Patent Application No. 13/493,921 (the “’921

Application”) entitled “Methods and Apparatuses for Echo Cancelation with Beamforming

Microphone Arrays.” The ’921 Application issued as United States Patent No. 9,264,553 (the

“’553 Patent”). A true and correct copy of the ’553 Patent is included as Exhibit A.

           5.    Once it was ready to sell the BMA, ClearOne encountered the issue of how to

price the BMA conferencing system. Since ClearOne’s beamforming microphone conferencing



                                                 -2-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 3 of 31 PageID #:3



system was unique in the market, there was little precedent for what ClearOne should charge for

the system. Accordingly, ClearOne spent significant time and effort developing highly

confidential pricing lists for the BMA, including standard discounts to appeal to manufacturer

representatives, dealers, resellers, and distributors, and special pricing to drive sales of this new

product.

           6.    These highly confidential price lists carry significant value to ClearOne, and a

competitor’s access to these price lists would harm ClearOne’s ability to compete. By

maintaining the price lists confidentially, ClearOne is able to offer preferential pricing and

confidential discounts. Indeed, even ClearOne partners are not permitted to share pricelists with

other partners because pricing differs among different ClearOne partners. This enables ClearOne

to sell more of its products and thereby positions ClearOne as the most price-effective solution.

And it allows ClearOne to maintain fair pricing among various partners and partner levels. If the

price lists were made public or released to ClearOne’s competitors, the competitors could simply

undercut ClearOne’s prices (or offer more advantageous bundle pricing) and thereby steal

customers that could have otherwise bought ClearOne products. And by continually

undercutting ClearOne prices, the competitors would gain goodwill and reputational benefits by

appearing to be more price-competitive than ClearOne. In addition, knowing ClearOne’s price

lists would help the competitors better position their products in the market and save significant

time in price discovery (a process where the manufacturer keeps adjusting prices to get the

desired sales volume).

           7.    Accordingly, ClearOne maintains these lists as trade secrets, including by

restricting access to them both internally and externally to only those who need to use or see

them (those with a “need to know”) in order to further ClearOne’s business. And before sharing



                                                 -3-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 4 of 31 PageID #:4



these highly confidential price lists with a limited number of manufacturer representatives,

dealers, resellers, distributors, and employees, ClearOne marks them “Confidential” and includes

strict confidentiality clauses in its contracts to protect the price lists from disclosure.

           8.    Due to the innovative nature of ClearOne’s BMA and the BMA’s significant

commercial success upon entry into the market, ClearOne has been recognized several times for

its continued innovation and excellence in the installed audio conferencing market.

           9.    Shure is a large microphone and audio company that sells products throughout the

world. Witnessing the success of the ClearOne BMA in the audio conferencing market, Shure

embarked on a coordinated campaign to capture market share from ClearOne. But it went about

doing so in an unfair and improper manner. Within three years of the BMA’s release, Shure

released its own competing products: the MXA910 Ceiling Microphone Array (“MXA910”) and

the Microflex Advance Table Array microphone (the “MXA310”). The MXA910 and

MXA310, as designed and operated, make pervasive use of ClearOne’s patented technology and

infringe ClearOne’s ’553 Patent.

           10.




           11.   ClearOne files this Complaint to hold Shure responsible for its deleterious



                                                  -4-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 5 of 31 PageID #:5



conduct and prevent it from further harming ClearOne. ClearOne seeks injunctive relief barring

Shure from infringing ClearOne’s patented technology and from further acquiring and using

ClearOne’s trade secrets, damages for Shure’s past infringement and trade secret

misappropriation, punitive and treble damages to hold Shure responsible for its conduct, and

ClearOne’s attorneys’ fees and costs associated with this action.

                                  JURISDICTION AND VENUE

           12.   ClearOne’s claim for patent infringement arises under the Patent Laws of the

United States, 35 U.S.C. § 101 et seq. ClearOne’s claim for trade secret misappropriation arises

under the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq. Accordingly, this Court has

subject matter jurisdiction over this Complaint and Shure pursuant to 28 U.S.C. §§ 1331,

1338(a), 1367.

           13.   This Court has personal jurisdiction over Shure in this matter. Among other

things, Shure’s headquarters are located at 5800 West Touhy Avenue in Niles, Illinois 60714 and

it regularly transacts business in Illinois. Shure has also caused injury to ClearOne in Illinois

through its willful patent infringement and trade secret misappropriation.

           14.   Venue is proper in this district under 28 U.S.C. §§ 1391(b) & (c) and/or 1400(b).

                                             PARTIES

                                           ClearOne, Inc.

           15.   ClearOne is a small public corporation, incorporated in Utah, with a principal

place of business at 5225 Wiley Post Way, Suite 500, Salt Lake City, Utah 84116.

           16.   ClearOne was founded in 1983. Since its inception, ClearOne has grown to

become a company dedicated to the design, development, marketing, and sales of conferencing,

collaboration, and network streaming solutions for voice and visual communications. ClearOne



                                                -5-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 6 of 31 PageID #:6



has created hundreds of new products that improve people’s ability to collaborate and

communicate, whether they are in the same room or on opposite sides of the globe.

           17.       ClearOne’s commitment to innovation and quality in the field of voice and visual

communication solutions is well known. ClearOne has developed several industry firsts

including, but not limited to:

                    First professional-grade Beamforming Microphone Array;

                    First product to use Distributed Acoustic Echo Cancellation in an audio

                     conferencing system;

                    First conference phone to provide wireless conferencing;

                    First fully-scalable conference phones that daisy-chain multiple phone units;

                    First product to bridge the wide price/performance gap that existed between plug-

                     and-play tabletop conferencing phones and professionally-installed audio

                     conferencing systems; and

                    First product that is a complete professional video collaboration system with

                     state-of-the-art audio and video technology, and a patented ceiling tile

                     beamforming mic array designed for medium and large meeting rooms.

           18.       Today, installed audio conferencing is one of ClearOne’s core businesses, and,

before Shure’s willful infringement and misappropriation, ClearOne had become the market

leader in that field, with over 50% of the global market. ClearOne’s products have been used by

thousands of organizations worldwide, including schools, government entities, medical facilities,

law firms, businesses, and houses of worship.

                                             Shure Incorporated

           19.       Shure is a private corporation, incorporated in Illinois, with its principal place of



                                                      -6-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 7 of 31 PageID #:7



business at 5800 W. Touhy Avenue, Niles, Illinois 60714.

           20.   Shure designs and manufactures audio systems. Shure’s products include

wireless and wired microphone systems, digital signal processors, and personal monitor systems,

among others. Shure is a competitor of ClearOne.

           21.   Shure advertises, encourages, and instructs its customers to make and use

integrated systems consisting of its beamforming microphones (such as the Shure MXA910 and

MXA310), as well as acoustic echo cancellation products from other companies (such as QSC’s

Q-SYS platform and Biamp’s Tesira/TesiraFORTE audio processors and software).

           22.   The performance of these integrated systems plays a key role in Shure’s ability to

compete effectively in the audio-visual conferencing market.

           23.   Shure is aware that ClearOne has patents relating to beamforming audio

conferencing systems.

           24.




                                   RELEVANT NONPARTIES

                                   Biamp Systems Corporation

           25.   Biamp is a private corporation, incorporated in Delaware, with a principal place

of business at 9300 S.W. Gemini Drive, Beaverton, Oregon 97008.

           26.   Biamp designs and manufactures audio and video systems. Biamp’s products

include networked digital audio platforms, digital signal processors, and scalable media systems

for digital audio networking, among others. Biamp is a competitor of ClearOne.

           27.   Biamp advertises, encourages, and instructs its customers to make and use



                                                -7-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 8 of 31 PageID #:8



integrated systems consisting of its acoustic echo cancellation products (such as its

Tesira/TesiraFORTE audio processors and software) and the Shure MXA910 and MXA310

microphones.

           28.   The performance of these integrated systems plays a key role in Biamp’s ability to

compete effectively in the audio conferencing market.

           29.   Biamp is aware that ClearOne has at least two patents relating to beamforming

audio conferencing systems.

                                              QSC, LLC

           30.   QSC is a private company organized as a California limited liability company

with its principal place of business at 1675 MacArthur Blvd., Costa Mesa, California 92626.

           31.   QSC designs and manufacturers audio systems. QSC’s products include power

amplifiers, loudspeakers, audio DSP mixers, and networked audio and control. QSC is a

competitor of ClearOne.

           32.   QSC advertises, encourages, and instructs its customers to make and use

integrated systems consisting of its acoustic echo cancellation products (such as its Q-SYS

platform) and the Shure MXA910 and MXA310 microphones.

           33.   The performance of these integrated systems plays a key role in QSC’s ability to

compete effectively in the audio conferencing market.

           34.   QSC is aware that ClearOne has at least two patents relating to beamforming

audio conferencing systems.

                           BACKGROUND OF THE TECHNOLOGY

           35.   The technology at issue in this case pertains generally to the field of digital signal

processing techniques, as used primarily in audio and video teleconferencing systems that are



                                                  -8-

5413078
          Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 9 of 31 PageID #:9



often deployed in conference rooms.

           36.   Beamforming, also known as spatial filtering, is a signal processing technique

used in sensor arrays for directional signal transmission or reception. Beamforming can be used

to select desired sound sources, while rejecting unwanted sounds. In an audio conferencing

system, beamforming can be used to select, or focus on, a participant’s voice, while rejecting

noise and interfering speech, in order to provide superior audio performance and clarity.

           37.   Another related and important technology in audio conferencing is acoustic echo

cancellation. Acoustic echo cancellation involves recognizing an echo, and then reducing or

removing it by subtracting it from a transmitted signal. For example, during an audio

conference, the voice of a speaker on one end of a conference line is output through speakers at

the other end of the conference line. Often, that speaker output is then picked up by the

microphones on the same end of the conference line, and relayed back to the original speaker as

undesirable echo. Acoustic echo cancellation reduces, eliminates, or minimizes this effect.

           38.   ClearOne was at the forefront of integrating beamforming microphone arrays with

acoustic echo cancellation. ClearOne’s ’553 Patent covers methods and apparatuses that, among

other things: (1) perform a beamforming operation that combines a plurality of microphone

signals into a smaller number of combined signals that each correspond to a different fixed

beam; and (2) performs an acoustic echo cancellation operation on the combined signals.

           39.    The ’553 Patent employs a particular “hybrid” method, wherein microphone

signals are beamformed into a plurality of fixed beams, and echo cancellation is then applied to

those fixed beams. Performing the echo cancellation step on pre-formed, fixed beams minimizes

the computer processing effort involved in acoustic echo cancellation, while also keeping the

absolute number of echo cancellers to a minimum. This solves two problems that plagued other



                                                -9-

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 10 of 31 PageID #:10



methods at the time of invention of the ’553 Patent.

          40.   Ashutosh Pandey, Darrin Thurston, David Lambert, and Tracy Bathurst, the

inventors of the ’553 Patent, created the methods recited therein after unsuccessful attempts to

develop other beamforming and echo cancellation technologies. For example, Mr. Pandey and

his team members worked for over a year on a project that performed acoustic echo cancellation

first, and then conducted beamforming using the output of each microphone signal. This project

was ultimately scrapped due to high costs, high processing requirements, and insufficient sound

quality.

          41.   Pandey and his co-inventors then went back to the drawing board and began

developing a beamforming microphone array that would use fixed beams. Ultimately, they

realized that they could dramatically reduce processing requirements and achieve excellent

sound quality by first using a digital signal processor (“DSP”) to perform a beamforming

algorithm and then performing AEC on the signals of each fixed beams, rather than performing

AEC on the output of each microphone. The result was a new technology with significant cost

and processing improvements and excellent sound quality. It is this new technology that is

described and claimed in the ’553 Patent.

          42.   ClearOne currently employs the technology in the ’553 Patent in its Beamforming

Microphone Array and CONVERGE Pro products, both of which are now in their second

generation. ClearOne also employs the technology in its BMA CT ceiling tile beamforming

microphone array, ClearOne’s third-generation product.

                SHURE’S INFRINGEMENT OF CLEARONE’S ’553 PATENT

          43.   In or around January 2016, Shure announced the release of its MXA910 (Ceiling

Array) and MXA310 (Table Array) microphones. The microphones began shipping later that



                                              - 10 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 11 of 31 PageID #:11



year, in August 2016. Shure continues to sell both microphone products today.

          44.   The Shure MXA910 and MXA310 microphones utilize the technology in the ’553

Patent. Both Shure microphone products offer the same beamforming as that claimed in the ’553

Patent. Specifically, they, among other things: perform a beamforming operation with a

beamforming module; combine “[m]ultiple mic elements together to produce multiple, highly-

directional pickup lobes”; and combine a plurality of microphone signals such that each of the

plurality of combined signals corresponds to a different fixed beam.

          45.   Shure’s MXA910 and MXA310 microphones also require acoustic echo

cancellation (“AEC”). To provide this functionality, Shure directs end users to use digital signal

processors with Shure’s MXA910 and MXA310 microphones. At first, Shure encouraged the

use of QSC’s Q-SYS platform and Biamp’s Tesira/TesiraFORTE audio processors and

software—both of which provide the required AEC—with their MXA910 and MXA310

microphones. Now, Shure also offers its own digital signal processor, the Shure IntelliMix P300.

          46.   Combined with a DSP, the Shure MXA910 and MXA310 microphones offer the

same combination of beamforming and acoustic echo cancellation as ClearOne’s BMA. In fact,

upon its release of the MXA910 and MXA310, Shure become the only company in the United

States to sell a substantially similar beamforming microphone array to ClearOne’s BMA.

Shure’s infringement, on its own and in combination with others, has harmed ClearOne’s

investments in technology and its reputation as a leader and innovator.

            SHURE’S KNOWLEDGE AND WILLFUL PATENT INFRINGEMENT

          47.   Shure has knowingly infringed and willingly continued to infringe the ’553 Patent

by selling its MXA910 and MXA310 products, even after challenging ClearOne’s ’553 Patent in

federal court and unsuccessfully with the PTAB.



                                              - 11 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 12 of 31 PageID #:12



          48.   On April 24, 2017, Shure filed an action in the U.S. District Court for the

Northern District of Illinois seeking a declaratory judgment of noninfringement and invalidity of

the ’553 Patent. Shure Inc. v. ClearOne, Inc., Case No. 17-cv-03078 (N.D. Ill.).

          49.   ClearOne had filed an application for reissue of the ’553 Patent on April 16, 2017,

prior to Shure’s complaint. On July 14, 2017, Shure filed a petition for Inter Partes Review

(“IPR”) of the ’553 Patent, and on January 29, 2018, the Patent Trial and Appeal Board

(“PTAB”) instituted IPR proceedings for the ’553 Patent.

          50.   On March 16, 2018, the Court declined to exercise jurisdiction over Shure’s

declaratory judgment claim with respect to the ’553 Patent, noting that “[t]he ’553 patent is

currently in reissuance proceedings before the Patent and Trademark Office, and the Patent Trial

and Appeal Board recently granted inter partes review of the patent.” (See Shure Inc. v.

ClearOne, Inc., Case No. 17-cv-03078 at Dkt. 280.)

          51.   On January 24, 2019, the PTAB issued its unanimous Final Written Decision for

the IPR of the ’553 Patent, finding that Shure “ha[d] not demonstrated by a preponderance of the

evidence that any of [the challenged claims] are unpatentable under 35 U.S.C. §§ 103(a).” (See

Case No. 17-cv-03078 at Dkt. 478, Ex. A.) The PTAB panel which reached this decision

consisted of three technically trained administrative patent judges: Dr. Kevin Turner (Ph.D.,

Physics), Joni Chang (B.Sc., Chemical Engineering), and Arthur Peslak (M.Sc., Mechanical

Engineering). According to a 2017 publication, Judges Chang and Turner are two of the PTAB’s

most experienced patent judges; both Judge Chang and Judge Turner have presided over more

than 400 PTAB trials.

          52.   Shure filed a Request for Rehearing (“Request”) of the PTAB’s Final Written

Decision on February 22, 2019. Just over a month later, on March 25, 2019, the PTAB denied



                                               - 12 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 13 of 31 PageID #:13



Shure’s Request, holding, among other things, that Shure’s contentions were “without merit,”

“not persuasive,” and “unavailing.” Under the law—including 35 U.S.C. § 325(e)(2)—Shure

should be estopped from asserting invalidity of the ’553 Patent “on any ground that [it] raised or

reasonably could have raised during th[e] post-grant review.”

            SHURE’S MISAPPROPRIATION OF CLEARONE TRADE SECRETS

          53.   In the audio conferencing market, two of the principal factors that market

participants, including manufacturer representatives, dealers, resellers, and distributors, take into

account when choosing a conferencing product are technology and pricing. As discussed above,

the BMA became successful in large part due to its unique technology—yielding improved

performance—and the functionalities it could offer because of that technology. But another

important driver of success for the BMA—along with ClearOne’s other products—was pricing.

          54.   Before the BMA was first released, ClearOne spent considerable time deliberating

about what the right price should be for a product with such unique technology and resultant

performance. It was an arduous task, because there was no directly competitive product that it

could be compared to. Accordingly, ClearOne developed pricing for the BMA by examining,

among other things, the benefits the BMA offered above and beyond benefits offered by existing

products at the time, costs of procuring and installing existing products, and costs of

manufacturing the BMA. ClearOne then worked into its pricing tiered discounts for its

manufacturer representatives, dealers, resellers, and distributors based on purchasing volume and

other factors. ClearOne developed this pricing to gain a competitive advantage over other

products in the market.

          55.   Price lists are a “secret sauce” in the audio-visual conferencing industry. The

publicly-available MSRP prices for conferencing products have only indicative value, as bids for



                                                - 13 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 14 of 31 PageID #:14



projects are rarely won based on MSRP prices. Instead, dealers, integrators, and use resellers

win bids by offering confidential discounts and preferential pricing. Industry participants thus

take significant measures and time to develop their price lists, and to ensure that they are not

being released to their competitors.

          56.   ClearOne memorialized its prices for the BMA and its other products in highly

confidential distributor and dealer price lists, specific to each region that it operated in. In the

United States, ClearOne called these price lists “North America Pricing Guides.” Price lists in

the United States were offered under different tiers, namely Distributor, Platinum Dealer, Gold

Dealer and Dealer. ClearOne shared these price lists with its manufacturer representatives,

dealers, resellers, and distributors to ensure that they had up-to-date pricing—applicable to

particular distributors or dealers based on the tier to which they belonged—when deciding

between ClearOne and other products for end users. And ClearOne ensured that the dealers,

resellers, and distributors got access to only the price list applicable to them based on whether

they were a Distributor, a Platinum Dealer, a Gold Dealer, or a Dealer.

          57.   Although ClearOne had to share its highly confidential price lists to carry out its

business, ClearOne took numerous steps to keep the price lists confidential, and especially to

keep the price lists out of the hands of ClearOne’s competitors. It was—and is—important for

ClearOne to keep the price lists secret because the price lists provide ClearOne a competitive

advantage in selling its products. ClearOne strategically uses the price lists to offer confidential

discounts and preferential pricing to be competitive and win projects. ClearOne has a clear

advantage in the market when it can provide the best conferencing product at the best prices.

However, if the price lists were disclosed publicly, competitors—like Shure—could use the

knowledge of ClearOne’s confidential discounts and preferential pricing to undercut ClearOne’s



                                                 - 14 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 15 of 31 PageID #:15



prices. The competitors would then be positioned as the more price-efficient conferencing

option and would gain goodwill from manufacturer representatives, dealers, resellers,

distributors, and end users at the expense of ClearOne. In addition, even if competitors who got

access to ClearOne’s highly confidential price lists did not use those lists to undercut ClearOne’s

prices, they could use their knowledge of ClearOne’s prices to, among other things, protect their

price from getting too low and save time by not bidding for projects that they know, based on

ClearOne’s prices, would not let them obtain the required margins. Moreover, competitors could

quote a slightly lower price than they would otherwise—even if higher than ClearOne’s—and

then attempt to justify their only-slightly-increased price to purchasers.

          58.   ClearOne’s efforts to maintain the confidentiality of the price lists started with

marking every page of the price lists with a “ClearOne Confidential” stamp to make it clear to

any reader that the price lists were (and contained) ClearOne’s confidential information.

          59.   Internally, ClearOne locks down and secures access to the highly confidential

price lists. IT restricts access to the price lists to only those ClearOne employees who have a

need to access and view the price lists—e.g., an engineer does not have access to the price lists.

If an employee without access wants to obtain access to the price lists, the employee needs to get

authorization from his/her manager and then also obtain authorization from the ClearOne Sr.

Vice President of Finance. Once granted access, the employee only has access to the specific

price lists they require, not every ClearOne price list. For example, sales persons only have

access to the price lists applicable to their regions. These strict requirements are part of

ClearOne’s internal IT controls that are key to its public reporting and in compliance with the

requirements of the Sarbanes-Oxley Act of 2002. These practices and policies have been in

place at all times relevant to this lawsuit.



                                                - 15 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 16 of 31 PageID #:16



          60.    Moreover, ClearOne employees are, as a condition of their employment, required

to execute a non-disclosure agreement in which they agree, among other things, not to

improperly use and/or disclose ClearOne confidential information and trade secrets during or

after the course of their employment at ClearOne. ClearOne employees are reminded of their

covenants of confidentiality throughout their employment, including in the Employee Handbook,

which they need to periodically sign to acknowledge receipt and understanding. Employees’

confidentiality obligations pursuant to these signed agreements apply throughout their

employment and beyond termination.

          61.    Similar restrictions apply to external recipients, including sales channel partners

such as manufacturer representatives, dealers, resellers, and distributors. Before sending any

highly confidential price lists, ClearOne requires external recipients to sign agreements with

broad confidentiality clauses that prohibit them from disclosing this confidential information to

anyone outside of ClearOne’s sales channel or to anyone without a need to know. For example,

one such confidentiality clause states:

          “Reseller understands and acknowledges that in order to facilitate the business

          arrangements contemplated by this Agreement, certain confidential and proprietary

          technical, financial and/or business information of ClearOne will be disclosed to Reseller.

          This confidential and proprietary information includes, without limitation, all proprietary

          inventions, sales support materials, processes, product design(s), drawing and schematics

          of product design(s), methods of doing business, pricing, marketing programs, and other

          data and information, whether patented or not, heretofore or hereafter developed or

          acquired by ClearOne in the course of the design, manufacture, marketing, or sale of or

          otherwise relating to the Products or future conceptual or unreleased products. Reseller



                                                 - 16 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 17 of 31 PageID #:17



          acknowledges that all ClearOne Confidential Information is the exclusive property and

          trade secrets of ClearOne. Reseller agrees not to use or disclose any ClearOne

          Confidential Information in any manner adverse to the best interests of ClearOne.”

Finally, ClearOne only sends external partners the specific price list applicable to them, which

depends on their region and purchasing tier. For example, a dealer in Illinois in March 2016

would only receive the North American Dealer price list for March 2016 that relates to that

dealer’s partner level, not the price lists for any other region, any other period, or any other

partner level. ClearOne transmits the highly confidential price lists via e-mail to external

partners in e-mails that state that the “electronic mail message and any attachment is

confidential.”

          62.




          63.




          64.



                                                - 17 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 18 of 31 PageID #:18




          65.




          66.




          67.




                                        - 18 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 19 of 31 PageID #:19




          68.   Shure’s brazen and illegal conduct has yielded it considerable benefit.




          69.   The effects on ClearOne are also clear: among other things, lost sales and loss of

goodwill due to Shure’s anticompetitive behavior.

                                             COUNT I

                   Claim for Relief for Patent Infringement of the ’553 Patent


          70.   ClearOne incorporates by reference paragraphs 1 through 69 and Exhibits A-G

attached hereto.

          71.   ClearOne is the owner of all rights, title, and interest in the ’553 Patent. The ’553

Patent issued on February 16, 2016.

          72.   The ’553 Patent is valid and enforceable. Indeed, under the law—including


                                                - 19 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 20 of 31 PageID #:20



35 U.S.C. § 325(e)(2)—Shure should be estopped from asserting invalidity “on any ground that

[it] raised or reasonably could have raised” during the IPR Shure lost while attempting to

challenge the validity of the ’553 Patent.

          73.   Defendant Shure manufactures, uses, offers to sell, and sells beamforming

microphone arrays and digital signal processing platforms and thereby directly infringes at least

one claim of the ’553 Patent. Shure advertises, encourages, and instructs its customers to make,

use, offer to sell, and/or sell infringing integrated systems consisting of Shure’s beamforming

microphones (such as the MXA910 and MXA310) and digital signal processors that perform

acoustic echo cancellation (such as Shure’s IntelliMix P300, QSC’s Q-SYS platform, and

Biamp’s Tesira/TesiraFORTE audio processors and software). Upon information and belief, the

Shure beamforming microphones practice a material part of the claimed invention of the ’553

Patent, have no substantial non-infringing use, and are marketed and sold to be used together

with a digital signal processor that performs acoustic echo cancellation.

          74.   Shure’s beamforming microphones are intended for audio and video

conferencing. See, e.g., Exhibit H (Shure MXA310 User Guide Excerpt) at 1 (“The Microflex®

Advance™ table array is a premium networked tabletop microphone for AV conferencing

environments, including boardrooms, huddle rooms, and multi-purpose spaces.”); Exhibit I

(Shure MXA910 User Guide Excerpt) at 1 (“The Microflex® Advance™ Ceiling Array is a

premium networked array microphone for AV conferencing environments, including

boardrooms, huddle rooms, and multi-purpose spaces.”). Upon information and belief, for audio

conferencing purposes, the Shure MXA910 and MXA310 beamforming microphones require

acoustic echo cancellation (“AEC”). The AEC functionality is provided to the MXA910 by

digital signal processors such as by Shure’s IntelliMix P300, QSC’s Q-SYS platform, and



                                              - 20 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 21 of 31 PageID #:21



Biamp’s Tesira/TesiraFORTE audio processors and software. These integrated systems thus

infringe the ’553 patent, including by performing beamforming operations that combine

microphone signals into signals corresponding to fixed beams, and then perform acoustic echo

cancellation on the combined signals.

          75.   In addition, Shure has formed joint enterprises with several AV hardware and

software providers, including both Biamp and QSC, to manufacture and sell these infringing

integrated systems to customers. See, e.g., Exhibit J (2017-02-07 Press Release) (“Shure

Expands Partnership Program With Leading AV Hardware and Software Providers …

[including] Biamp, QSC ….”); Exhibit K (QSC-Shure Software Integration Alliance (accessed

Apr. 9, 2019)) (“Shure and QSC have co-developed a control plugin for their Microflex Wireless

microphone series.” In addition, specific microphones in the Shure catalog, including the

Microflex Wireless series, can pass audio to the Q-SYS Platform via AES67, all without

additional Dante I/O card hardware.”); Exhibit L (2017-01-09 Press Release) (“QSC, LLC and

Shure Incorporated are proud to announce an expanded level of integration between Shure

Microflex® Advance™ and Microflex® Wireless microphones with the entire Q-SYS™

Platform. The partnership includes the release of new control plug-ins for the Shure MXA910

Ceiling Array Microphone and Microflex Wireless microphone systems.”); Exhibit M (2016-12-

06 Press Release) (Biamp is “excited to come together with an industry leader like Shure in an

effort to streamline the integration of [their] products”; “Adding Shure microphone-specific

software blocks to [Biamp] Tesira’s cutting-edge software made sense; it allows system

designers to easily incorporate the power of Shure mics with the power of [Biamp] Tesira.”);

Exhibit N (2018-10-02 Biamp Article) (“The purpose of this article is to provide a starting point

to aid in the successful deployment of the [Biamp] TesiraFORTÉ DAN with Shure



                                              - 21 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 22 of 31 PageID #:22



MXA910 and/or MXA310 microphone arrays.”); Exhibit O (Shure Q&A) (answering that

customers can use QSC Qsys with MXA310). Shure thereby jointly infringes one or more

claims of the ’553 Patent, including claims 1, 8, and 15 of the ’553 Patent, by conditioning the

receipt of a benefit to the end user on performing the steps outlined in the ’553 Patent. And

Shure uses, offers to sell and/or sells in the United States, and/or imports into United States, the

infringing integrated systems.

          76.   Shure has also induced and continues to induce infringement of one or more

claims of the ’553 Patent, including, without limitation, claims 1, 8, and 15 of the ’553 Patent, by

supplying, advertising and/or providing instructions for the infringing integrated systems with

the specific intent that its customers infringe the ’553 Patent despite knowledge that its

customers’ induced acts infringe the ’553 Patent. Shure has also contributorily infringed and

continues to contributorily infringe one or more claims of the ’553 Patent, including, without

limitation, claims 1, 8, and 15 of the ’553 Patent, by, despite its knowledge of the ’553 Patent,

offering to sell and selling within the United States, or importing into the United States, material

components of the claimed invention in the ’553 Patent that have no substantial non-infringing

use to Shure’s customers, knowing such components are especially made or adapted for use to

infringe the ’553 Patent.

          77.   In addition, upon information and belief, Shure has supplied and continues to

supply—from the United States to foreign countries—the individual components (including

hardware, software, and firmware) of the MXA910, MXA310, and IntelliMix P300 which

constitute all or a substantial portion of the components of the apparatus claimed in the ’553

Patent. Shure is inducing the combination of these individual components—into the apparatus

claimed in the ’553 Patent—outside of the United States in at least Shure’s Juarez, Mexico



                                                - 22 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 23 of 31 PageID #:23



manufacturing plant.

          78.    Upon information and belief, Shure has also supplied and continues to supply—

from the United States to foreign countries including but not limited to China, Brazil, and

Germany—the completed MXA910, MXA310, and IntelliMix P300, which individually

constitute a substantial portion of the components of the ’553 Patent. Shure is inducing its

customers into combining the MXA910 and MXA310 with the P300, Tesira/TesiraFORTE, or

Q-SYS audio DSP mixers outside of the United States.

          79.    Shure is intending and inducing each of the aforementioned combinations despite

its knowledge that these combinations would infringe the ’553 Patent if they occurred in the

United States.

          80.    In addition, upon information and belief, Shure has supplied and continues to

supply—from the United States to foreign countries including but not limited to China, Brazil,

and Germany—the MXA910 and MXA310 microphones, despite knowing that it is not a staple

article suitable for substantial noninfringing use, but is especially made or adapted for use in an

infringing combination with the P300, Tesira/TesiraFORTE, or Q-SYS. Shure is intending that

the MXA910 and MXA310 be combined with the P300, Tesira/TesiraFORTE, or Q-SYS.

          81.    Shure is intending and inducing each of the aforementioned combinations despite

its knowledge that these combinations would infringe the ’553 Patent if they occurred in the

United States.

          82.    Shure knew of the ’921 Application, including after its issuance as the ’553

Patent. Indeed, Shure filed litigation against ClearOne relating to the ’553 Patent.

          83.    Shure’s infringement is willful.

          84.    ClearOne has suffered and continues to suffer damages and irreparable harm



                                                - 23 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 24 of 31 PageID #:24



because of Shure’s past and ongoing infringement.

          85.   Unless Shure’s infringement is enjoined, ClearOne will continue to be damaged

and irreparably harmed. ClearOne meets the criteria for, and is entitled to, temporary,

preliminary, and permanent injunctive relief.

                                             COUNT II

                        Claim for Misappropriation of Trade Secrets
                Under the Defend Trade Secrets Act (18 U.S.C. § 1836, et seq.)


          86.   ClearOne incorporates by reference paragraphs 1 through 85 and Exhibits A-O

attached hereto.

          87.   ClearOne’s highly confidential price lists constitute protectable trade secrets

under the federal Defend Trade Secrets Act, codified at 18 U.S.C. § 1836 et seq. (“DTSA”).

ClearOne’s successful business is directly dependent upon maintaining the secrecy of its trade

secrets and other confidential and proprietary information. ClearOne’s nonpublic price lists for

its products are business and economic information. The price lists derive independent economic

value from being nonpublic because they provide ClearOne a competitive advantage in being

able to offer preferable pricing to sell its products. If the price lists were publicly available,

ClearOne’s competitors would be able to use the price lists to, among other things, undercut

ClearOne and win sales and harm ClearOne’s ability to maintain fair and orderly pricing among

its channel partners.

          88.   ClearOne’s highly confidential price lists are meant to be used to sell ClearOne’s

products throughout the United States and worldwide. Accordingly, ClearOne’s trade secrets at

issue are related to a product or service used in, or intended for use in, interstate commerce.

          89.   ClearOne takes reasonable measures to keep its highly confidential price lists

confidential. For example, it includes broad confidentiality provisions in its contracts with

                                                 - 24 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 25 of 31 PageID #:25



manufacturer representatives, dealers, resellers, and distributors to ensure that they do not share

the price lists outside of the ClearOne sales channel. Moreover, ClearOne routinely marks the

dealer price lists “Confidential” to make it clear that the price lists are not meant to be shared

outside of those with a need to know. ClearOne also restricts the dissemination of price lists

both internally at ClearOne and externally to manufacturer representatives, dealers, resellers, and

distributors. Only employees with express authorization of the Sr. Vice President of Finance and

their manager are authorized access to the price lists and, even then, only the specific price lists

they require. With respect to external persons, only those specific price lists are shared that will

assist the manufacturer representatives, dealers, resellers, and distributors in selling ClearOne

products and the e-mail transmittal of the price lists contains language making clear to the

recipient that the communication and attachment are confidential.

          90.




          91.




                                                - 25 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 26 of 31 PageID #:26




          92.




                                 Shure’s conduct caused ClearOne to lose sales that it would have

otherwise not lost, if not for Shure’s misappropriation.

          93.   As a proximate result of Shure’s misappropriation, ClearOne has suffered, and

will continue to suffer, actual damages, and Shure will be unjustly enriched, in sums not yet

ascertained. ClearOne has also suffered and will continue to suffer immediate and irreparable

harm, and will continue to suffer such injury until the breaches are preliminarily and

permanently enjoined.

          94.   Shure’s misappropriation was intentional, malicious, and in bad faith. It has

subjected and will continue to subject ClearOne to unjust hardship in conscious disregard of

ClearOne’s rights, so as to justify an award of exemplary and punitive damages according to

proof at trial. Under the DTSA, ClearOne is entitled to recover its reasonable attorneys’ fees as a

result of Shure’s willful and malicious misappropriation.

                                           COUNT III

                        Claim for Misappropriation of Trade Secrets
                     Under the Illinois Trade Secrets Act (765 ILCS 1065)
                                        (Against Shure)


          95.   ClearOne incorporates by reference paragraphs 1 through 94 and Exhibits A to O

attached hereto.


                                               - 26 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 27 of 31 PageID #:27



          96.   ClearOne’s highly confidential price lists constitute protectable trade secrets, as

defined in the Illinois Trade Secrets Act (“ITSA”) at 765 ILCS 1065/2(d). ClearOne’s

successful business is directly dependent upon maintaining the secrecy of its trade secrets and

other confidential and proprietary information. ClearOne’s nonpublic dealer price lists for its

products are business and economic information. The price lists derive independent economic

value from being nonpublic because they provide ClearOne a competitive advantage in being

able to offer preferable pricing to sell its products. If the price lists were publicly available,

ClearOne’s competitors would be able to use the price lists to, among other things, undercut

ClearOne and win sales and harm ClearOne’s ability to maintain fair and orderly pricing among

its channel partners.

          97.   ClearOne takes reasonable measures to keep its price lists highly confidential.

For example, it includes broad confidentiality provisions in its contracts with manufacturer

representatives, dealers, resellers, and distributors to ensure that they do not share the price lists

outside of the ClearOne sales channel. Moreover, ClearOne routinely marks the dealer price lists

“Confidential” to make it clear that the price lists are not meant to be shared publicly. ClearOne

also restricts the dissemination of price lists both internally at ClearOne and externally to

manufacturer representatives, dealers, resellers, and distributors. Only employees with express

authorization of the Sr. Vice President of Finance and their manager are authorized access to the

price lists and, even then, only the specific price lists they require. With respect to external

persons, only those specific price lists are shared that will assist the manufacturer

representatives, dealers, resellers, and distributors in selling ClearOne products and the e-mail

transmittal of the price lists contains language making clear to the recipient that the

communication and attachment are confidential.



                                                 - 27 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 28 of 31 PageID #:28



          98.




          99.




          100.




                        Shure’s conduct caused ClearOne to lose sales that it would have

otherwise not lost, if not for Shure’s misappropriation.

          101.




                                               - 28 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 29 of 31 PageID #:29




          102.   As a proximate result of Shure’s misappropriation, ClearOne has suffered, and

will continue to suffer, actual damages, and Shure will be unjustly enriched, in sums not yet

ascertained. ClearOne has also suffered and will continue to suffer immediate and irreparable

harm and will continue to suffer such injury until the breaches are preliminarily and permanently

enjoined.

          103.   Shure’s misappropriation was intentional, malicious, and in bad faith. It has

subjected and will continue to subject ClearOne to unjust hardship in conscious disregard of

ClearOne’s rights, so as to justify an award of exemplary and punitive damages according to

proof at trial. Under the ITSA, ClearOne is entitled to recover its reasonable attorneys’ fees as a

result of Shure’s willful and malicious misappropriation.

                                       PRAYER FOR RELIEF

          WHEREFORE, ClearOne respectfully asks that the Court enter judgment against Shure

as follows:

          A.     That Shure has infringed (either literally or under the doctrine of equivalents),

                 directly, jointly, and/or indirectly by way of inducing or contributing to the

                 infringement of, one or more claims of ClearOne’s ’553 Patent;

          B.     That Shure’s infringement of the ’553 Patent was willful;

          C.     For temporary, preliminary, and permanent injunctive relief enjoining Shure and

                 its officers, directors, agents, affiliates, employees, divisions, branches,

                 subsidiaries, parents, and all others acting in active concert or participation with



                                                  - 29 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 30 of 31 PageID #:30



               it, from infringement, inducing the infringement, or contributing to the

               infringement of the ’553 Patent;

          D.   For an award to ClearOne for its damages, costs, expenses, and prejudgment and

               post-judgment interest for Shure’s infringement of the ’553 Patent as provided

               under 35 U.S.C. §§ 154(d) and 284;

          E.   For an award to ClearOne for enhanced damages equal to treble the amount of

               actual damages, for the willful nature of Shure’s acts of infringement as to the

               ’553 Patent, with notice being made at least as early as the date of the filing of the

               complaint, as provided under 35 U.S.C. § 284;

          F.   That this be declared an exceptional case within the meaning of 35 U.S.C. § 285

               and that ClearOne be awarded its reasonable attorneys’ fees against Shure;

          G.   That Shure has misappropriated ClearOne’s trade secrets under the DTSA, 18

               U.S.C. § 1836, and ITSA, 765 ILCS 1065;

          H.   For an award of actual loss, unjust enrichment, and/or reasonable royalty under

               the DTSA, 18 U.S.C. § 1836(b)(3), and ITSA, 765 ILCS 1065/4;

          I.   For injunctive relief and/or an imposition of a reasonable royalty as compensation

               for future use, under the DTSA, 18 U.S.C. § 1836(b)(3), and ITSA, 765 ILCS

               1065/3;

          J.   For an award of reasonable attorney’s fees under the DTSA, 18 U.S.C. §

               1836(b)(3)(D), and ITSA, 765 ILCS 1065/5; and

For any and all other relief to which ClearOne may show itself to be entitled.



Dated: April 10, 2019                 By: ___/s/___Garret A. Leach__________________



                                               - 30 -

5413078
     Case: 1:19-cv-02421 Document #: 1 Filed: 04/10/19 Page 31 of 31 PageID #:31



                                             John C. Hueston, pro hac application
                                             forthcoming
                                             Douglas J. Dixon, pro hac application
                                             forthcoming
                                             Christina V. Rayburn, pro hac
                                             application forthcoming
                                             Sourabh Mishra, pro hac application
                                             forthcoming
                                             jhueston@hueston.com
                                             ddixon@hueston.com
                                             crayburn@hueston.com
                                             smishra@hueston.com
                                             Hueston Hennigan LLP
                                             523 West 6th Street, Suite #400
                                             Los Angeles, CA 90014
                                             Telephone: (213) 788-4340

                                             And

                                             Garret A. Leach, P.C.
                                             (IL Bar No. 6237520)
                                             garret.leach@kirkland.com
                                             KIRKLAND & ELLIS LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200

                                             Attorneys for ClearOne, Inc.




                                        - 31 -

5413078
